Citation Nr: 1533559	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for Hashimoto's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, that granted service connection and a 10 percent rating for Hashimoto's disease, effective June 20, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in September 2014, the Veteran requested a Board videoconference hearing.  In May 2015, the Veteran was notified that he was scheduled for a Board videoconference hearing in June 2015 at the Hartford RO in Newington, Connecticut.  

In a statement received in May 2015, the Veteran's representative requested that the Board videoconference hearing be rescheduled and moved to the Boston, Massachusetts Regional Office (RO).  There is a notation in the record that the Veteran did not appear for the June 2015 Board videoconference hearing.  

In a statement received in June 2015, the Veteran's representative indicated that the Veteran was previously scheduled to appear at a Board videoconference hearing at the Hartford Regional Office in Newington, Connecticut in June 2015.  The representative indicated that a statement was received in May 2015 from the Veteran's representative which requested that the hearing be rescheduled and held at the Boston RO due to transportation issues.  The representative requested that the case be remanded to afford the Veteran the desired Board videoconference hearing at the Boston RO.  

The law mandates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his Board videoconference hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for a Board videoconference hearing is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a Board videoconference hearing at the Boston, Massachusetts RO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




